DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are pending in the application.
Response to Arguments
Applicant’s arguments, see pp. 7-8, filed 5/24/2022, with respect to the rejection(s) of claim(s) 1 under §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2014/0037138 (Sato).
Applicant’s arguments, see pg. 8, filed 5/24/2022, with respect to the rejection(s) of claim(s) 10 and 19  under §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2014/0037138 (Sato) under §103.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 8, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2014/0037138 (Sato).
As for claim 1, Sato teaches a method for determining driving policies for a vehicle, (risk to vehicle is reported to driver [0150] and an automatic braking system on the vehicle can go into effect [0151]; this is equivalent to "determining driving policies for a vehicle") comprising:
receiving, in real-time during a trip of a vehicle and during a current iteration of the method, at least a set of input multimedia content elements captured by at least one sensor deployed in proximity to the vehicle (Note: the "input multimedia content elements" can be photos. See [0019] in specification: "the visual multimedia content elements may include images, videos and the like."  In Sato see  "While the vehicle is running, the camera 10 continuously captures images of the surroundings of the vehicle in regular cycles to generate images, and outputs the images to the moving object detecting unit 20."[0077]. Also see the process outlined in Fig. 1; Camera on vehicle [10] in Fig. 3); 
determining, a plurality of possible future scenarios based at least on the set of input multimedia content elements (the multiple estimated vanishing points relating to different groups of points (See Fig. 4)  corresponding to different objects); determining a probability score for each of the plurality of possible future scenarios; ”With this structure, a distance is estimated not in the form of a single value, but in the form of a probability distribution. Accordingly, the risk can be accurately calculated in accordance with the proportion of the value of the integral of the probability density function of the probability distribution in the danger zone."[0028]);
wherein the determining of a probability score of at least one possible future scenario is calculated during a previous iteration of the method (The estimated distance (which is used to estimate risk of collision) is created and then updated with every new set of images.  [0152] explains the system as carrying out a continuous process. [0080] mentions the continuous capturing of images by the camera at regular cycles. All of this means that the values are constantly being updated.);
wherein the previous iteration of the method is executed during the trip of the vehicle, determining at least one driving policy according to at least the probability score for at least one of the plurality of possible future scenarios; (as mentioned, a previous distance estimation has been created then continually updated as the vehicle progresses. Depending on the estimated risk of the vehicle colliding with the object, the automatic brakes may be turned on. [0151])
and controlling the vehicle according to the at least one driving policy. (use of automatic brakes.  The policy is to keep vehicle from colliding.)
As for claim 2, Sato also teaches generating, at least one signature for each one multimedia content element of the set of input multimedia content elements, wherein the plurality of possible future scenarios is determined by at least matching the at least one signature to at least one reference signature associated with at least one of the plurality of future scenarios; (the line of optical flow corresponding to the image point (See Fig. 6) can be considered the signature; while the group of image points used in calculating the vanishing point (again see Fig. 6) can be considered a reference signature.) 
wherein the at least one reference signature is generated during the previous iteration of the method.(the group of image points from an object, used in calculating the vanishing point, remains the same as the object moves.)  
As for claim 3, Sato also teaches wherein the set of multimedia content elements includes at least one of: an image; or a video. ("continuous single-view images" mentioned [0011]).
As for claim 8, Sato also teaches wherein each of the at least one reference signature is associated with one or more concepts, wherein each concept of the one or more concepts is a collection of associated signatures and metadata. (if the reference signature is a vanishing point, it will be associated with a concept corresponding to the points and image flow used in the grouping (Fig. 6))
As for claim 19, Sato teaches A vehicle driving system (Fig. 1, [100]) comprising: 
means for receiving, in real-time during a trip of a vehicle, at least a set of input multimedia content elements captured by at least one sensor deployed in proximity to the vehicle; ("While the vehicle is running, the camera 10 continuously captures images of the surroundings of the vehicle in regular cycles to generate images, and outputs the images to the moving object detecting unit 20."[0077] Also the process outlined in Fig. 1. Camera on vehicle [10] in Fig. 3)
means for determining, during a current iteration, a plurality of possible future scenarios based at least on the set of input multimedia content elements; (images used to determine image flows Fig. 1 [21], which are then grouped to determine possible objects to collide with[Fig. 1 [24]); geometry used from images to determine angle of possible collision (Fig. 1 [30]), possible different distances mentioned [0033] )
means for determining a probability score for each of the plurality of possible future scenarios (possible different distances mentioned [0033] to determine different levels of risk [Fig. 16, explanation in [0140]);
wherein a determining of a probability score of at least one possible future scenario is calculated during a previous iteration (since this is a continuous looped process with continuous tweaking of the data this is incorporated);
means for determining at least one driving policy according to at least the probability score for at least one of the plurality of possible future scenarios; (The possible risk of collision is determined by possible different distances mentioned [0033] to determine different levels of risk [Fig. 16, explanation in [0140]); 
and means for controlling the vehicle according to the at least one driving policy. (use of automatic brakes to keep vehicle from colliding.[151])
As for claim 20, Sato also teaches wherein the set of input multimedia content elements are indicative of a scenario (the different images are used to determine which objects are approaching the vehicle) and wherein the determining of the probability score for each of the plurality of possible future scenarios comprises comparing between numbers of occurrences of each of the plurality of possible future scenarios given the scenario. (The “number of occurrences of each of the plurality of possible future scenarios given the scenario” correspond to a probability density function, which Sato mentions as the distance to any one object: "With this structure, a distance is estimated not in the form of a single value, but in the form of a probability distribution. Accordingly, the risk can be accurately calculated in accordance with the proportion of the value of the integral of the probability density function of the probability distribution in the danger zone."[0028])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2014/0037138 (Sato).
As for claim 10, Sato teaches a vehicle driving system, comprising:
at least one sensor operative to capture at least a set of input multimedia content elements in real-time during a trip of a vehicle ("While the vehicle is running, the camera 10 continuously captures images of the surroundings of the vehicle in regular cycles to generate images, and outputs the images to the moving object detecting unit 20."[0077] Also the process outlined in Fig. 1; Fig. 3 [10] is the camera); 
a driving policies generator application to be [executed] and operative to: determine, during a current iteration, a plurality of possible future driving scenarios based at least on the set of input multimedia content elements, (images used to determine image flows Fig. 1 [21], which are then grouped to determine possible objects to collide with[Fig. 1 [24]); geometry used from images to determine angle of possible collision (Fig. 1 [30]), possible different distances mentioned [0033] ); determine a probability score for each of the plurality of possible future driving scenarios, (possible different distances mentioned [0033] to determine different levels of risk [Fig. 16, explanation in [0140]), wherein a probability score of at least one possible future scenario is determined during a previous iteration (since this is a continuous looped process with continuous tweaking of the data this is incorporated);
wherein the previous iteration of the method is executed during the trip of the vehicle (The estimated distance is created and then updated with every new set of images. [0152] explains the system as carrying out a continuous process. [0080] mentions the continuous capturing of images by the camera at regular cycles.);
and determine at least one driving policy according to at least the probability score for at least one of the plurality of possible future driving scenarios (this would be whatever is necessary to keep the vehicle from crashing into an object approaching and in the high-risk area, as is calculated by the collision risk calculating unit [0079]);
and a driving control system operative to control the vehicle according to the at least one driving policy (automatic braking unit [0151]).
Sato does not specifically mention processing circuitry or that the driving policies generator application is to be executed by the circuitry. However, Sato does mention that a computer (which would contain circuitry) is used with a storage medium storing a program to carry out the methods mentioned. Therefore circuitry is included and would be understood by one of ordinary skill in the art.
 
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 8 above.
As for claim 9, Sato teaches generating a risk score based on the probability score for at least one of the plurality of future driving scenarios with an undesirable outcome, wherein the determining at least one driving policy comprises selecting the at least one driving policy to decrease risk associated with the risk score.  Sato has the vehicle implement automatic braking if the probability of risk is high enough. Automatic braking in order to avoid a collision will decrease the risk and is known in the art.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above.
As for claim 11, Sato teaches a signature generating system to be executed by the processing circuitry (again carried out by the computer; see comments on claim 10) to generate at least one signature for each multimedia content element of the set of input multimedia content elements (these are the photos), wherein the driving policies generator application is further operative to determine the plurality of possible future driving scenarios by at least matching the at least one signature to at least one reference signature associated with at least one of the plurality of future scenarios; (generation of signature could be the image flow and the matching would be with the group of images considered to be one object (Fig. 6) that the system is estimating the risk of crashing into (Fig. 1, [40]);
and wherein the at least one reference signature is generated during the previous iteration of the method. (As mentioned above, this is a continuous process constantly renewing itself. The group of points is the same that the system has previously used to identify the object.)  
As for claim 12, Sato also teaches  wherein each multimedia content element of the set of input multimedia content elements is at least one of: an image; or a video. (continuous single-view images mentioned [0011]) 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of US 10,671,076 Bl (Kobliarov)
As for claim 4, Sato does not specifically mention an audio signal in the set of multimedia content elements. However, Kobilarov teaches wherein the set of multimedia content elements includes at least an audio signal. ("Additionally, the autonomous vehicle 122 can include .... microphones, inertial measurement unit(s) (IMU), accelerometers, gyroscopes, magnetometers, temperature sensors, humidity sensors, light sensors, global positioning system (GPS) sensors, 50 etc. The data input module 110 can process data received from the one or more sensors to determine a state of the autonomous vehicle 122 at a particular time." (Col 9. lines 45-54)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have expanded the list of sensors gathering data around the vehicle for determining its state from that in Sato to include those of Kobilarov, including audio. The motivation would have been to include more potentially useful data.
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 10 above.
As for claim 17, Sato teaches generating a risk score based on the probability score for at least one of the plurality of future driving scenarios with an undesirable outcome, wherein the determining at least one driving policy comprises selecting the at least one driving policy to decrease risk associated with the risk score.  Sato has the vehicle implement automatic braking if the probability of risk is high enough. Automatic braking in order to avoid a collision will decrease the risk and is known in the art.

Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 10 above, and further in view of Kobilarov .
As for claim 18, Sato does not specifically mention an audio signal in the set of multimedia content elements. However, Kobilarov teaches wherein the set of multimedia content elements includes at least an audio signal. ("Additionally, the autonomous vehicle 122 can include .... microphones, inertial measurement unit(s) (IMU), accelerometers, gyroscopes, magnetometers, temperature sensors, humidity sensors, light sensors, global positioning system (GPS) sensors, 50 etc. The data input module 110 can process data received from the one or more sensors to determine a state of the autonomous vehicle 122 at a particular time." (Col 9. lines 45-54)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have expanded the list of sensors gathering data around the vehicle for determining its state from that in Sato to include those of Kobilarov, including audio. The motivation would have been to include more potentially useful data.

Claims 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over
Sato as applied to claim 1 above, and further in view of US 2018/0075747 (Pahwa).
As for claim 5, Sato does not specifically teach wherein the determining a plurality of possible future scenarios is also based on an environmental state for the vehicle as indicated by non-image based information provided by at least one electronic control unit (ECU) in the vehicle. However, Pahwa teaches wherein the determining a plurality of possible future scenarios is also based on an environmental state for the vehicle as indicated by nonimage based information provided by at least one electronic control unit {ECU) in the vehicle.
(Here, the "environment" can be as simple as an anti-skid monitor. "The data collected and analyzed may include, but is not limited to, location information, behavioral information, activity information, as well as realtime and historical records/patterns associated with collisions, weather phenomena ... " [0051])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have expanded the future scenarios to include the variable of an environmental state. The motivation would have been to include a wider range of possibilities and to provide more data by which Sato’s outliers in the image flow process could be extracted.
As for claim 7, Pahwa also teaches wherein the determining a plurality of possible future scenarios is also based on an environmental state for the vehicle as indicated by information provided by a service external to the vehicle. (e.g. location: tracking of vehicle via satellite [0013])

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 10 above, and further in view of Pahwa.
As for claim 13, Sato does not specifically teach wherein the driving policies generator application is also operative to determine the plurality of possible future driving scenarios based at least in part on an environmental state for the vehicle as indicated by nonimage based information provided by at least one electronic control unit (ECU) in the vehicle.
However, Pahwa teaches wherein the driving policies generator application is also operative to determine the plurality of possible future driving scenarios based at least in part on an environmental state for the vehicle as indicated by non-image based information provided by at least one electronic control unit (ECU) in the vehicle. ("The data collected and analyzed may include, but is not limited to, location information, behavioral information, activity information, as well as realtime and historical records/patterns associated with collisions, weather phenomena ... " [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have expanded the future scenarios to include the variable of an environmental state. The motivation would have been to include a wider range of possibilities and to provide more data by which Sato’s outliers in the image flow process could be extracted.
As for claim 15, Pahwa also teaches wherein the driving policies generator application is also operative to determine the plurality of possible future driving scenarios based at least in part on an environmental state for the vehicle as indicated by information provided by a service external to the vehicle. (e.g. location: tracking of vehicle via satellite [0013] which is then used.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, as modified by Pahwa as applied to claim 5 above, and further in view of US Pub. 2017 /0154241 (Shambik et al., hence Shambik).
As for claim 6, neither Sato nor Pahwa mention an ECU controlling parts of the vehicle. However, Shambik teaches wherein the at least one ECU controls at least one of the vehicle's doors, windows, engine, power steering, seats, speed, telematics, transmission, brakes, or battery.( Fig. 2 F, [0073]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to combine together the ECU control of Shambik together with the automatic braking system of Sato. The motivation would be to carry out any collision avoidance activity determined by the automatic brake system.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as modified by Pahwa as applied to claim 13 above, and further in view of Shambik.
As for claim 14, neither Sato nor Pahwa mention an ECU controlling parts of the vehicle. However, Shamlik teaches wherein the at least one ECU controls at least one of the
vehicle's doors, windows, engine, power steering, seats, speed, telematics, transmission, brakes, or battery. (Fig. 2 F, [0073]) It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to combine together the ECU control of Shambik together with the automatic braking system of Sato. The motivation would be to carry out any collision avoidance activity determined by the automatic brake system.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 10 above, and further in view of US 2016/0004742 (Mohan et al., hence Mohan).
As for claim 16, again Sato does not discuss the mechanisms by which the data from the sensors is stored and cross-referenced. However, Mohan teaches wherein each of the at least one reference signature is associated with one or more concepts, (Fig. 2 shows how an overall concept (the "reference signature") is broken up into a series of smaller concepts.) wherein each concept of the one or more concepts is a collection of associated signatures and metadata. (how a "concept" exists usually in a database; e.g. Fig 7B Concept Cl.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to use the database storage using the "concepts" of Mohan to implement the storage of the images in the vehicle maneuvering system of Sato. The motivation would be to have the ability to easily access a wide range of databases and to find useful information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661